PER CURIAM:
Michael Eric Hornes appeals the district court’s order dismissing his Bivens * action without prejudice for failure to pay the filing fee in accordance with 28 U.S.C. § 1914 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Homes v. Wendt, No. CA-04-261-1 (N.D.W.Va. July 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).